    1

    2
                                                                           JS-6
    3

    4

    5

    6

    7

    8                            UNITED STATES DISTRICT COURT
    9              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10

  11       CONSTRUCTION LABORERS                  CASE NO.: 2:18-cv-09776-JFW(SKx)
           TRUST FUNDS FOR SOUTHERN
  12       CALIFORNIA ADMINISTRATIVE
           COMPANY, a Delaware limited            JUDGMENT PURSUANT
  13       liability company,                     TO STIPULATION
  14                         Plaintiff,
                                                  [Hon. John F. Walter]
  15             v.
  16
           BONITA PIPELINE, INC., a
  17       California corporation;
           FRANCISCO JAVIER MARQUEZ,
  18       an individual; LAURA ROSAS
           MARQUEZ, an individual; etc., et
  19       al.,
  20                         Defendants.
  21

  22

  23            PURSUANT TO THE STIPULATION FOR ENTRY OF JUDGMENT by and
  24       between Plaintiff, CONSTRUCTION LABORERS TRUST FUNDS FOR SOUTHERN
  25       CALIFORNIA ADMINISTRATIVE COMPANY, a Delaware Limited Liability
  26       Company through its attorneys, Reich, Adell & Cvitan by Marsha M. Hamasaki and
  27       Defendants, BONITA PIPELINE, INC., a California corporation; FRANCISCO
  28       JAVIER MARQUEZ, an individual; LAURA ROSAS MARQUEZ, an individual
                                                  -1-
363674.1
    1      through their attorneys, The Gould Firm by Evan Gould and good cause appearing
    2      therefor:
    3

    4            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
    5

    6            Judgment is entered in favor of Plaintiff, CONSTRUCTION LABORERS
    7      TRUST FUNDS FOR SOUTHERN CALIFORNIA ADMINISTRATIVE COMPANY,
    8      a Delaware limited liability company, the administrator, agent for collection and a
    9      fiduciary to the Laborers Health And Welfare Trust Fund For Southern California,
  10       Construction Laborers Vacation Trust For Southern California, Laborers Training And
  11       Re-Training Trust Fund For Southern California, Center For Contract Compliance,
  12       Laborers' Trusts Administrative Trust Fund For Southern California, San Diego County
  13       Construction Laborers Pension Trust Fund, San Diego Construction Advancement Fund
  14       2003, and Southern California Partnership For Jobs Trust Fund (hereinafter collectively
  15       "TRUST FUNDS"), and against Defendants, , BONITA PIPELINE, INC., a California
  16       corporation (“BONITA”); FRANCISCO JAVIER MARQUEZ, an individual (“FJ
  17       MARQUEZ”); and LAURA ROSAS MARQUEZ, an individual (“LR MARQUEZ”)
  18       individually, jointly and severally for unpaid fringe benefit contributions, liquidated
  19       damages, interest through May 31, 2019, in the sum of $48,054.43 covering time
  20       periods from March 1, 2018 through April 30, 2019 (“JUDGMENT”.)
  21

  22             The money JUDGMENT entered in this action is for known delinquencies
  23       incurred for the period from January 1, 2017 to April 20, 2019; however, the audit of
  24       BONITA’S records was conducted through January 31, 2019 only. Therefore, as to the
  25       period after January 31, 2019, this JUDGMENT shall not operate as a bar and/or have
  26       res judicata effect or any other limitation of any legal right of the Plaintiff or TRUST
  27       ///
  28       ///
                                                       -2-
363674.1
    1      FUNDS to determine and seek collection of any amount due, or that comes due by
    2      BONITA and/or FJ MARQUEZ and/or JR MARQUEZ to any one or more of the
    3      TRUST FUNDS during the period after January 31, 2019.
    4

    5
           Dated: June 26, 2019
    6                                                    JOHN F. WALTER
                                                 UNITED STATES DISTRICT JUDGE
    7

    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   -3-
363674.1
